119 F.3d 233w
21 Employee Benefits Cas. 1437,Pens. Plan Guide (CCH) P 23935XJoseph R. WALLING, and other individuals similarly situatedv.Edward J. BRADY;  Harold R. Brohawn;  John D. Daniello;William R. Hickman;  Terrance M. Shannon;  John W. Stewart;James R. Wahl;  Alfred C. Wilson, Jr., as Trustees of thePlumbers and Pipe Fitters Local Union No. 74 Pension Fund;Plumbers And Pipe Fitters Local Union No. 74 Pension Fund, Appellants.
No. 96-7526.
United States Court of Appeals,Third Circuit.
Argued June 16, 1997.Dedided July 25, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION